UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1048


TIMOTHY E. TWEED,

                    Plaintiff - Appellant,

             v.

RAPPAHANNOCK REGIONAL JAIL; RAPPAHANNOCK REGIONAL JAIL
AUTHORITY; JOSEPH HIGGS, JR., Official and Individual Capacity; PHIL
GRIMES, Official and Individual Capacity; HUSTON NORRIS, Official and
Individual Capacity; KALEN DONALDSON, Official and Individual Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-01164-LO-MSN)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Everette Tweed, Appellant Pro Se. Alexander Francuzenko, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Everette Tweed appeals the district court’s orders: (1) granting summary

judgment to Defendants in this action alleging discharge in violation of the Age

Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634 (West 2008 &

Supp. 2017); and denying Tweed’s motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Tweed v. Rappahannock Reg’l Jail, No. 1:16-cv-01164-LO-MSN (E.D.

Va. Dec. 14, 2017 & Jan. 2, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2